Kevin J. Duffy, Esq. Town Attorney, Riverhead
You have asked whether the Town Board of Riverhead may pass a resolution, subject to mandatory referendum, that provides that the Riverhead Town Police Department be merged with the Suffolk County Police Department.
Suffolk County operates under a charter form of government. The charter, which became effective on March 21, 1958, provided for the creation of a county police department (see L 1958, ch 278). Section 1207 (3) of the charter, as amended, provides:
  "Once a county police district has been created, any town, village or special police district contiguous to such county police district may thereafter elect to become part of the county police district and upon making such election by the majority vote of the electors of such town, special police district or village, the area comprising such town, special police district or village shall become irrevocably a part of the county police district on the first day of January of the second year following such election."
Sections 1212 and 1214 provide the details for a merger.
As long as the Town of Riverhead meets the requirements in the Suffolk County Charter, the Town Board may pass a resolution to have its police department become part of the Suffolk County Police Department. Such resolution would be subject to a mandatory referendum. If a majority of the electors approve, the town would be "irrevocably a part of the county police district".
We conclude that the Town Board of Riverhead may pass a resolution, subject to mandatory referendum, that provides that the Riverhead Town Police Department be merged with the Suffolk County Police Department.